Morgan, J.
The record in this case does not show that the defendant was arraigned.
The arraignment was necessary. It is then that the prisoner is called on to plead to the indictment; it is then that the issue between him and the State is made up. Without this there is no issue; without an issue there can be no judgment. This absolute requirement of the law is not cured by the fact that he is brought into court and is tried without objection. Without his having been arraigned, there was nothing to try.
It is therefore ordered, adjudged, and decreed that the judgment of the District Court be avoided, annulled, and reversed, and that the case be remanded to be proceeded with according to law.